Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                              CASE NO:

 CARLOS TORRES,

        Plaintiff,

        v.

 LESA FLORIDA CORP.,
 a Florida corporation, and
 OUR HOME APARTMENTS CORP.,
 a Florida corporation,

        Defendants.

                                        /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, CARLOS TORRES (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

 following Complaint against Defendants, LESA FLORIDA CORP., (“LFC”) and OUR HOME

 APARTMENTS CORP., (“OHA”) (hereinafter collectively referred to as “Defendants”), on behalf

 of himself and all others similarly situated, and alleges as follows:

                                            INTRODUCTION

    1. Defendants unlawfully deprived Plaintiff of overtime compensation during the course of

        his employment. This action arises under the Fair Labor Standards Act (“FLSA”) pursuant

        to 29 U.S.C. §§ 201–216, to recover all overtime wages that Defendants refused to pay

        Plaintiff during his employment.

                                              PARTIES

    2. During all times material hereto, Plaintiff was a resident of Miami-Dade County, Florida,

        over the age of 18 years, and otherwise sui juris.
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 9



    3. During all times material hereto, Defendant, LFC, was a Florida for profit corporation

         located and transacting business within Miami-Dade County, Florida, within the

         jurisdiction of this Honorable Court. LFC is headquartered and operates its principal

         location at 18800 NW 2nd Ave, Miami, FL, 33442.

    4. Defendant, LFC, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

         times pertinent to the allegations herein.

    5. During all times material hereto, Defendant, OHA, was a Florida for profit corporation

         located and transacting business within Miami-Dade County, Florida, within the

         jurisdiction of this Honorable Court. OHA is headquartered and operates its principal

         location at 1031 E 8th Ave, 220, Hialeah, FL, 33010.

    6. Defendant, OHA, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

         times pertinent to the allegations herein.

    7. During all times material hereto, Defendants, OHA and LFC, were vested with control and

         decision-making authority over the hiring, firing, day-to-day operations, and pay practices

         of their companies.

    8. During all times material hereto, Defendants OHA and LFC managed and supervised

         Plaintiff and the work he performed for Defendants.

                                  JURISDICTION AND VENUE

    9.   All acts and omissions giving rise to this dispute took place within Miami-Dade County,

         Florida, which falls within the jurisdiction of this Honorable Court.

    10. Defendant, LFC, is headquartered and regularly transacts business in Miami-Dade County,

         Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

         to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.


                                                      2
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 9



    11. Defendant, OHA, is headquartered and regularly transacts business in Miami-Dade

       County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

       pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

    12. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

       28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

    13. Defendant, LFC, owns, manages and/or operates residential and/or commercial properties

       within Miami-Dade County.

    14. Defendant, OHA, also owns, manages and/or operates residential and/or commercial

       properties within Miami-Dade County.

    15. Defendants hired Plaintiff to perform maintenance and groundskeeping work on their

       properties located in Miami and Hialeah, Florida.

                                          FLSA COVERAGE

    16. Defendant, LFC, is covered under the FLSA through enterprise coverage, as LFC was

       engaged in interstate commerce during Plaintiff’s employment period. More specifically,

       LFC’s business and Plaintiff’s work for LFC affected interstate commerce because the

       goods and materials that Plaintiff and other employees used and/or handled on a constant

       and/or continuous basis moved through interstate commerce prior to or subsequent to

       Plaintiff’s use of the same. Accordingly, Defendant, LFC, was engaged in interstate

       commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

    17. During his employment with LFC, Plaintiff and multiple other employees handled and

       worked with various good and/or materials that moved through interstate commerce,

       including, but not limited to: lawn mowers, gardening tools, lawn fertilizers, garbage bags,


                                                 3
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 4 of 9



       weed control treatments, mulch, pavers, soils, landscape fabrics, spades, shovels, planting

       tools, rakes, pitchforks, leaf blowers, garden hoes, pens, tape measures, pencils, paper,

       doors, hammers, saws, caulk, caulk guns, screwdrivers, drills, knives, wire strippers, safety

       glasses, etc.

    18. Defendant, LFC, regularly employed two (2) or more employees for the relevant time

       period, and these employees handled the same or similar goods or materials as the goods

       and materials handled by Plaintiff, thus making Defendant, LFC an enterprise covered by

       the FLSA.

    19. Upon information and belief, Defendant, LFC, grossed or did business in excess of

       $500,000.00 during the years of 2017, 2018, 2019 and is expected to gross in excess of

       $500,000.00 in 2020.

    20. Defendant, OHA, is covered under the FLSA through enterprise coverage, as OHA was

       engaged in interstate commerce during Plaintiff’s employment period. More specifically,

       OHA’s business and Plaintiff’s work for OHA affected interstate commerce because the

       goods and materials that Plaintiff and other employees used and/or handled on a constant

       and/or continuous basis moved through interstate commerce prior to or subsequent to

       Plaintiff’s use of the same. Accordingly, Defendant, OHA, was engaged in interstate

       commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

    21. During his employment with OHA, Plaintiff and multiple other employees handled and

       worked with various good and/or materials that moved through interstate commerce,

       including, but not limited to: lawn mowers, gardening tools, lawn fertilizers, garbage bags,

       weed control treatments, mulch, pavers, soils, landscape fabrics, spades, shovels, planting

       tools, rakes, pitchforks, leaf blowers, garden hoes, pens, tape measures, pencils, paper,


                                                 4
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 5 of 9



       doors, hammers, saws, caulk, caulk guns, screwdrivers, drills, knives, wire strippers, safety

       glasses, etc.

    22. Defendant, OHA, regularly employed two (2) or more employees for the relevant time

       period, and these employees handled the same or similar goods or materials as the goods

       and materials handled by Plaintiff, thus making Defendant, OHA an enterprise covered by

       the FLSA.

    23. Upon information and belief, Defendant, OHA, grossed or did business in excess of

       $500,000.00 during the years of 2017, 2018, 2019 and is expected to gross in excess of

       $500,000.00 in 2020.

    24. During all time material hereto, Plaintiff was a non-exempt employee of Defendants, LFC

       and OHA within the meaning of the FLSA.

    25. Moreover, the economic realities of Plaintiff’s work for Defendants rendered Plaintiff an

       employee and not an independent contractor. Defendants provided Plaintiff equipment and

       tools to perform work, Defendants provided and required Plaintiff to wear a uniform,

       Defendants controlled and directed Plaintiff’s work, Defendants set Plaintiff’s work hours

       and responsibilities, and Plaintiff relied upon Defendants for his employment and work and

       was not free to actively work elsewhere during the time periods that Defendants scheduled

       him to work.

                              JOINT ENTERPRISE COVERAGE

    26. During all times material hereto, Defendants LFC and OHA performed substantially

       related activities, as both corporate entities focused their operation on providing residential

       and/or commercial property management to its customers and tenants.




                                                 5
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 6 of 9



    27. Defendants, LFC and OHA used central management and/or common control to effectuate

       the business needs and goals of both entities.

    28. Moreover, Defendants, LFC and OHA were engaged in offering substantially the same or

       similar property management services to their clients and tenants.

    29. Defendants, LFC and OHA also shared a common business purpose during all times

       material hereto.

    30. Defendant, LFC relied upon OHA’s assistance in its operations and vice-versa.

    31. Supervisors for LFC managed and supervised OHA employees, and vice-versa.

    32. Upon information and belief, the gross revenue of Defendants, LFC and OHA, was

       collectively in excess of $500,000.00 in 2017, 2018, 2019, and are expected to collectively

       gross in excess of $500,000.00 in 2020.

    33. Defendants, LFC and OHA intermingle resources, finances, employees and supplies to

       provide services to their tenants.

    34. One of Plaintiff’s supervisors – Sonia Castillo - performs management and human

       resources duties for both LFC and OHA, and directed and controlled Plaintiff’s work

       during the relevant time period.

    35. On their respective Sunbiz webpages, Defendants, LFC and OHA both identify 1031 E.

       8th Ave, 209, Hialeah, FL, 33010 as their mailing address. LFC and OHA operate together

       out of this shared address in furtherance of their joint enterprise.

    36. Moreover, the same individual, Leopoldo Sayegh, has common ownership and control over

       the Corporate Defendants.

    37. More specifically, Leopoldo Sayegh is the Director of both Corporate Defendants.




                                                  6
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 7 of 9



    38. Maria Franco De Sayegh and Elias Sayegh are also Directors of both Corporate

       Defendants.

    39. During all times relevant hereto, Defendants, LFC and OHA, maintained control over the

       day-to-day operations of LFC and OHA, including the payroll, human resources, hiring,

       firing, and scheduling duties.

                             PLAINTIFF’S WORK FOR DEFENDANTS

    40. Plaintiff worked for Defendants from on or about October 1, 2019 until on or about April

       3, 2020.

    41. During all times periods pertinent to this Complaint, Plaintiff performed non-exempt work

       for Defendants as a handyman and groundskeeper.

    42. Plaintiff worked an average of fifty (50) hours per week for Defendants.

    43. Defendants paid Plaintiff $560.00 per week, regardless of the number of hours he worked.

    44. During weeks in which Plaintiff worked more than forty (40) hours, Defendants violated

       the FLSA by failing to pay Plaintiff time-and-one-half his regular hourly rate for all hours

       worked above forty (40).

    45. During all times material hereto, Defendants were expressly or constructively aware of the

       work performed by Plaintiff, but nevertheless required Plaintiff to continue working

       without receiving proper overtime compensation.

    46. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

       was required to retain the undersigned counsel and is therefore entitled to recover

       reasonable attorneys’ fees and costs incurred in the prosecution of these claims.




                                                 7
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 8 of 9



       COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                            (Against All Defendants)

    47. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 46 as though set forth fully

       herein.

    48. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

    49. During Plaintiff’s employment period, Defendants refused to compensate Plaintiff at the

       proper overtime rate of time-and-one-half required by the FLSA for any hours worked in

       excess of forty (40) in any workweek.

    50. Plaintiff claims the half-time rate for each hour worked in excess of forty (40) per week

       during his employment period.

    51. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the FLSA, as Defendants knew of the overtime requirements of the FLSA.

    52. Defendants recklessly failed to investigate whether Defendants’ payroll practices were in

       accordance with the FLSA during the relevant time period.

    53. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.

    54. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

       additional amount of liquidated, or double, damages.

    55. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, CARLOS TORRES, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendants, LESA FLORIDA CORP., and OUR

 HOME APARTMENTS CORP., and award Plaintiff: (a) unliquidated damages to be paid by the

                                                  8
Case 1:20-cv-21942-UU Document 1 Entered on FLSD Docket 05/08/2020 Page 9 of 9



 Defendants jointly and severally; (b) liquidated damages to be paid by the Defendants jointly and

 severally; (c) reasonable attorney’s fees and costs to be paid by the Defendants jointly and

 severally; and any and all such further relief as may be deemed just and reasonable under the

 circumstances.

                                 DEMAND FOR JURY TRIAL

    Plaintiff, CARLOS TORRES, requests and demands a trial by jury on all appropriate claims.

         Dated this 8th day of May 2020.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff, Carlos Torres

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     MELISSA SCOTT, ESQUIRE
                                                     Florida Bar No. 1010123
                                                     JAKE BLUMSTEIN, ESQUIRE
                                                     Florida Bar No. 1017746
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on May 8,

 2020.

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372

                                        SERVICE LIST:


                                                9
